Case 18-20570 Doc58 Filed 12/20/18 Page1 of 2

GS RETAIN

Lori S. Simpson , U. S. BANKRUPTCY JUDGE Evidentiary Hrg: ¥ N
Exhibits Filed: ¥ N

 

PROCEEDING MEMO — CHAPTER 13

Date: 12/20/2018 Time: 11:00
CASE; 18-20570 Dustin Lynn Koonce

Christopher R. Wampler. representing Dustin Lynn Koonce (Debtor)

__N. S&S. Grigsby R. Herr FF. Nix  B. Tucci
representing Fredrick Eric Nix Nancy Spencer Grigsby (Trustee)

{31] Amended Objection to Claim Number 3 In Re: Centennial
Bank in the Amount of $529,896.54. Notice Served

on 10/18/2018 Filed by Dustin Lynn Koonce (related
document(s) 3 Exhibit A) (Wampler, Christopher)

Additional attachment(s) added on 10/18/2018 (Kaniowski,
Amanda) .

MOVANT : Dustin Koonce BY C Wampler

2

[32] Amended Objection to Claim Number 1 In Re: Dea Dorsey-Koonce
in the Amount of $369,648.08. Notice Served

on 10/18/2018 Filed by Dustin Lynn Koonce (related

document(s} 6 Exhibit 4) (Wampler, Christopher)

Additional attachment(s) added on 10/18/2018 (Kaniowski,

Amanda). Additional attachment(s) added on 10/18/2018

(Kaniowski, Amanda).

MOVANT : Dustin Koonce ny wanpie3)

e [48] Response on behalf of Dea Dorsey-Koonce Filed by
Matthew Fogleman (related document(s) 32 Objection
to. Claim filed by Debtor Dustin Lynn Koonce. Modified
on 11/19/2018 (Kaniowski, Amanda}.

= [50] Response on behalf of Capital Recovery Advisors,
as authroized agent for Centennial Bank Filed by
William R. Feldman (related document(s) 1 Exhibit
Proof of Claim including attachments)

[51] Memorandum in Opposition to Debtor's Amended
Objection to Proof of Claim on behalf of Dea Dorsey—Koonce
Filed by Matthew Fogleman (related document(s) 1

Proposed Order) (Fogleman, Matthew) Modified on

11/19/2018 (Kaniowski, Amanda).

VANT : Dea Dorsey-Koonce BY R Canter f Foglemay)

DISPOSITIONS:

Plan:

Confirmed Modified Hold Interlineation:$ Mos. Converted to Ch

18-20570: 1 of 2

 
Case 18-20570 Doc58 Filed 12/20/18 Page 2 of 2

Denied without/with leave to amend by: Cont : Dismissed
Continued to: “San WW or Lg hr

Other Matters: (list Paper No next to ruling)

Granted Sustained Denied
Overruled Withdrawn Under Adv.
Moot Consent Dismissed

O.T.d. Fee

 

DECISION:
[ ] Signed by Court [ ] Filed by Counsel
[ ] To be prepared by:
[ ] Movant's counsel { ] Court
[ ] Respondent's counsel { ] Other
NOTES:

18-20570: 2 of 2

 
